Exhibit 10.2

 

REAL ESTATE CONTRACT

 

This REAL ESTATE CONTRACT (this “Agreement”) is dated as of the date Anthony J.
Gargano, P. A. (the “Escrow Agent”) executes the Escrow Receipt attached hereto
(the “Effective Date”), and is by and among LMP Automotive Holdings, Inc., a
Delaware corporation or its assigns (“Buyer”), WBF Florida Properties, LLC as to
the Cape Coral Property, and WBF Florida Properties III, LLC, as to the Port
Charlotte Property, both Florida limited liability companies (solely as to their
respective Property as defined below, each a “Seller” and collectively, the
“Sellers”, and Sellers together with Buyer, each a “Party” and collectively the
“Parties”).

 

RECITALS:

 

WHEREAS, Sellers’ Property (defined below) is further described on Exhibit A
hereto (collectively, the “Land”); and

 

WHEREAS, Sellers desire to sell, and Buyer desires to purchase, the Property;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
of the Parties as hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties intending to be legally bound hereby agree as follows:

 

1. Property. Subject to and on the terms and conditions in this Agreement,
Sellers shall sell and convey to Buyer, and Buyer shall purchase from Sellers:
(i) the Land; (ii) all buildings, site improvements, fixtures and amenities
including landscaping, curb cuts, and paving and parking facilities on or for
the Land; (iii) all benefits, entitlements, tax credits, privileges, easements,
hereditaments and other rights appurtenant to the Land or any part thereof,
including Sellers’ right, title and interest, if any, in and to any streets,
alleys, ways, sewer rights, mineral rights, utility capacity or rights thereto,
water courses and water bodies adjacent to the Land; (iv) all of Sellers’ right,
title and interest in and to all plans, guaranties, warranties, licenses and
permits (to the extent transferable) relating to the Land or improvements
thereon. The Land and all other assets, benefits and rights in this Section 1
are referred to collectively as the “Property”. The Land and that portion of the
Property described in this Section 1 that are appurtenant to the Land will be
conveyed by Special Warranty Deed as described in Section 5 below. Any of
Sellers’ right, title, and interest (if any) in that portion of the Property
described in Section 1 which is personal property will be conveyed, to the
extent assignable, by a quitclaim assignment without warranty, representation,
or recourse.

 

2. Purchase Price; Earnest Money & Closing.

 

(a) Purchase Price & Earnest Money. At Closing, Buyer shall pay Sellers
$33,100,000.00 for the Property in U.S. dollars via wire transfer to the Escrow
Agent (the “Purchase Price”), which will be allocated among the Properties as
detailed on Exhibit A hereto. Within three (3) business days after the Effective
Date, Buyer shall deliver to Escrow Agent $1,500,000.00 as earnest money
(including interest that accrues thereon, the “Earnest Money”) to be held in
trust by Escrow Agent for and on behalf of the Parties pursuant to this
Agreement. Notwithstanding any provision of this Agreement providing for the
refund or delivery of the Earnest Money to a Party, Sellers will in all events
be paid from the Earnest Money $100 as independent consideration for Buyer’s
exclusive right to conduct its inspections pursuant to this Agreement, terminate
this Agreement during the Inspection Period and for Buyer’s exclusive option to
purchase the Property during the term of this Agreement. This independent
contract consideration is in addition to and independent of any other
consideration or payment provided in this Agreement and is nonrefundable to
Buyer.

 





 

 

(b) Closing. Subject to the satisfaction of the conditions precedent to Closing
in Section 4 below, the consummation of the purchase and sale of the Property
(and any other transactions contemplated by this Agreement, the “Closing” and
such date, the “Closing Date”) will occur on the “Closing Date” under, and as
defined in, that certain Dealership Asset Purchase Agreement effective as of the
Effective Date by and among William B. Fuccillo, Sr., Fuccillo Affiliates of
Florida, Inc., and Fuccillo Associates of Florida, Inc., Florida corporations,
and Buyer (as it may be amended or assigned, the “APA”). This Agreement will
terminate automatically upon termination or expiration of the APA for any
reason.

 

(c) Closing Costs. On the Closing, as detailed on the settlement statement
executed by the Parties at Closing, each Party shall pay the Closing costs as
detailed in the chart below. Any other Closing costs not allocated to a Party
below shall be paid by the Party that customarily pays such cost in commercial
real estate closings in the Florida city in which the Property is located as
directed by Escrow Agent. As soon as the actual amount of Property real estate
taxes for the year of Closing is known, the Parties shall, if necessary,
readjust the amount of such taxes to be paid by each Party with the result that
Sellers pays for those taxes applicable to the Property up to but not including
the Closing Date, and Buyer will pay for those taxes and assessments applicable
to the Property on and after the Closing Date. Buyer shall pay for all fees,
costs, expenses, and charges related to any financing of a portion of the
Purchase Price, including but not limited to all Lender’s fees and charges,
documentary stamp tax on the note, intangibles tax on the mortgage, recording
fees, premiums for mortgagee policy (with simultaneous issue rate if applicable)
and endorsements, closing fees, and similar charges.

 

Sellers   Cost/Expense   Buyer           Y   Any transfer tax, documentary stamp
tax on the deed   N Y   Cost of releases associated with Sellers’ existing
loans, if any   N Y   Owner’s Title Policy (basic premium only, no endorsements)
  N N   Survey (Sellers shall furnish existing surveys and any existing title
policies within 2 business days after the Effective Date)   Y 50%   Escrow
Agent’s Fees   50% Prorated   Ad valorem and any other applicable taxes for the
year in which Closing occurs will be prorated as of the Closing Date; provided,
however, Sellers shall pay any installments for special assessments due before
the Closing Date, and Buyer shall pay installments due after the Closing Date,
if any   Prorated N   Costs to record the Deed   Y

 

(d) Prorations: The following items shall be paid, apportioned, and prorated
(based on the actual number of days in the months in which the Closing Date
occurs, assuming the Closing occurs at 12.01 a.m. on the Closing Date) between
Sellers and Buyer; (i) real property taxes for the then current tax fiscal year
shall be prorated based on the current year’s tax if the tax bill is available,
or the prior year’s tax bill if it is not, with due allowance made for maximum
allowable discount and exemptions; the proration at Closing shall be final and
no reproration shall be made regardless of the actual tax bill of the year of
Closing; and (ii) all other expenses, revenues, assessments and other proratable
items shall be prorated as of the Closing Date in accordance with this Agreement
or as otherwise set forth in the APA. In the event any of the items in
subparagraphs (i) and (ii) above cannot be calculated accurately on the Closing
Date, the parties agree to prorate these items on the basis of estimates to be
determined by records maintained by Sellers for the month before Closing.

 



Page 2 of 18

 

 

3. Buyer’s Inspections; Title & Survey.

 

(a) Sellers’ Information. Within five days following the Effective Date, Sellers
shall deliver to Buyer complete and accurate copies of the following documents
within Seller’s possession (“Sellers’ Information Documents”), or, written
confirmation that no such documents exist or if they exist that they are not in
Sellers’ possession:

 

(i) Plans, Restrictions and Operations: all existing and proposed easements,
covenants, restrictions, conditions, appraisals, agreements, maps, plans,
designs, blueprints, utility capacity letters, contracts and other documents
which affect the Property, including agreements relating to servicing, leasing,
operation and management of the Property.

 

(ii) Options, Rights of First Refusal and Occupancies: all leases, site control
agreements, options, rights of first refusal or other interests affecting the
Property.

 

(iii) Subsurface Data: all reports relating to the soil, mineral rights,
geological and drainage conditions of the Property.

 

(iv) Environmental Reports: to the extent not provided pursuant to Section 2(a),
all environmental reports relating to the Property, including Phase I and Phase
II environmental site assessments previously conducted, documents evidencing
remediation (e.g., tank closure documentation), oil and water separator
documentation, asbestos studies, and any approvals, conditions, orders or
declarations issued by any governmental authority relating thereto.

 

(v) Contractors: summaries of the work done and payments made to contractors
that have provided goods or services on or to the Property within the past year
and copies of any and all warranties provided or assigned by such contractors.

 

(vi) Secured Debt. A loan payoff letter for all indebtedness secured or
otherwise related to the Property, including any and all details if any related
to defaults related thereto.

 

(vii) Other Documents. Such other documents and information as Buyer may
reasonably from time to time request in writing, which are in Sellers’
possession or under its direction and control, relating to the Property.

 

The Sellers’ Information Documents shall be provided by Sellers to Buyer for
informational purposes only, and without Sellers’ representation or warranty as
to the accuracy or completeness of the contents of those documents.

 



Page 3 of 18

 

 

(b) Inspection Period. Buyer and its agents have the right through Closing to
obtain any Property-related reports and information Buyer chooses in its sole
discretion (including environmental reports, subsurface reports, surveys,
evidence of availability of utilities, building inspections, zoning information,
etc.). However, any onsite inspections shall only be done: (1) after
coordinating with Sellers’ appointed agent (Anthony J. Gargano; Email:
TGargano@GarganoLaw.com; Cell Phone: (239) 229-7166) at those times as mutually
agreed by the Parties; (2) subject to strict confidentiality as to the existence
of this Agreement and the purpose of the inspection; and (3) with the least
amount of interference with and interruption of the business conducted on the
Property. Buyer shall return the Property and all improvements thereon to
substantially the same condition as before Buyer’s inspection, ordinary wear and
tear excepted. If Buyer determines that the Property is not satisfactory for any
or no reason, then Buyer may terminate this Agreement without premium or penalty
during the “Inspection Period” under, and as defined in, the APA (the
“Inspection Period”) by sending written notice to Sellers within the Inspection
Period and receive a full refund of the Earnest Money. Without cost to Sellers,
upon termination of this Agreement, Buyer shall provide Sellers with copies of
all surveys and third party non-proprietary reports relating to the Property
obtained by Buyer during the Inspection Period; “as-is” and “where-is” without
any representation or warranty. Following the expiration of the Inspection
Period, Buyer may not terminate this Agreement without forfeiting the Earnest
Money unless: (i) a condition to Closing set forth below in Section 4 is
unsatisfied, (ii) Sellers default pursuant to this Agreement and fail to cure as
provided herein, (iii) the Property suffers a casualty or condemnation, as
described herein, or (iv) as otherwise expressly provided in this Agreement or
the APA; in such cases the Earnest Money will be returned to Buyer; otherwise
the Earnest Money shall become non-refundable upon the expiration of the
Inspection Period.

 

(c) No Alterations. So long as this Agreement is in effect, Sellers shall
maintain the Property and not commit waste, and Sellers shall not: (i) make any
material changes on or about the Property other than as contemplated by this
Agreement; (ii) create or incur or permit to exist any mortgage, lien, pledge or
other encumbrance in any way affecting the Property that will not be paid at
Closing; (iii) commit any waste or nuisance on the Property; or (iv) convey any
interest (fee or leasehold) in the Property.

 



Page 4 of 18

 

 

(d) Title Commitment. Within ten (10) days of the Effective Date, Escrow Agent,
as title agent (“Title Agent”), shall furnish, on behalf of Seller, a commitment
for title insurance to insure the Land for an amount not less than the Purchase
Price (the “Title Commitment”). The Title Commitment will include copies of each
recorded document reflected on Schedule B therein, including copies of vesting
deeds. Prior to the expiration of the Inspection Period, Buyer shall provide
Sellers with a written notice (the “Title Objection Notice”) advising Sellers of
any title or survey matters to which Buyer objects (each a “Title Objection” and
together the “Title Objections”), prior to the expiration of the Inspection
Period. Sellers will then have a period of time ending five (5) days after the
Seller receives the Title Objection Notice to provide Buyer written notice (the
“Sellers’ Title Objection Response”) that Sellers will either: make a reasonable
attempt to cure the Title Objections; or, Sellers will not attempt to cure the
Title Objections. If Sellers’ Title Objection Response indicates that Sellers
are unwilling to cure the Title Objections then Buyer shall have five (5) days
from the date of receipt of Seller’s Title Objection Response to notify Seller
in writing that Buyer elects to either (i) waive the Title Objections and
purchase the Property as otherwise contemplated in this Agreement, without any
adjustment in the Purchase Price, in which event the Title Objections will
become Permitted Encumbrances, or (ii) terminate this Agreement and, except
those obligations stated elsewhere in this Agreement to survive termination,
neither Sellers nor Buyer will have any further rights, obligations or
liabilities hereunder and the Earnest Money will be returned to Buyer. If
Sellers attempt to cure the Title Objections and are not successful after a
reasonable period of time not to exceed thirty (30) days, then Seller will
notify Buyer in writing and then Buyer shall have five (5) days from the date of
receipt of Seller’s notice to notify Seller in writing that Buyer elects to
either (i) waive the Title Objections and purchase the Property as otherwise
contemplated in this Agreement, without any adjustment in the Purchase Price, in
which event the Title Objections will become Permitted Encumbrances, or (ii)
terminate this Agreement and, except those obligations stated elsewhere in this
Agreement to survive termination, neither Sellers nor Buyer will have any
further rights, obligations or liabilities hereunder and the Earnest Money will
be returned to Buyer. Notwithstanding the foregoing, in the case of a lien,
encumbrance or title defect on the Property which can be removed at the time of
Closing by payment of a liquidated amount, Sellers shall remove such lien,
encumbrance or title defect, at Closing so the Property can be conveyed to Buyer
free of the same and such amount may be deducted from the purchase price at the
Closing. All title exceptions which appear on the Title Commitment and to which
Buyer has not objected, and all title defects that Sellers intend not to cure
(other than liens or encumbrances which can be satisfied by payment of a
liquidated amount) and that Buyer has waived, will be deemed to be permitted
title exceptions (the “Permitted Encumbrances”). If after the Inspection Period,
Escrow Agent discovers the need to amend or add any exception to the Title
Commitment, then Escrow Agent will notify Buyer and Sellers immediately in
writing. Within five (5) business days after written notice from Escrow Agent,
together with a copy of such intervening lien or matter, Buyer shall notify
Sellers in writing of any objections thereto, and Buyer’s rights hereunder to
object and terminate will be as set forth above in this section. If Buyer fails
to notify Sellers of such objection within such five (5) business-day period,
Buyer will be deemed to have waived any objection and accepted all such
exceptions.

 

(e) Survey. During the Inspection Period, Buyer shall obtain an on-the-ground
boundary and improvement ALTA land title survey of the Property (the “Survey”)
for Buyer’s and the Escrow Agent’s review and approval. If the conveyance of the
Property by Sellers requires subdivision approval or the recordation of a
subdivision map or both, Sellers shall, at Sellers’ cost and expense, comply
with all such requirements on or prior to the Closing Date. Sellers and Buyer
shall mutually agree during the Inspection Period on such easements or
declarations for water, sewer, irrigation, drainage and access, all as may be
necessary or required for the development and operation of the Property and the
Seller’s adjacent Property, including an access easement in order to insure the
Property’s access to Huge Boulevard (the “Declaration”). Seller shall prepare
the initial draft of the Declaration. If required, upon Buyer’s approval of the
final Survey, Sellers shall cause to be prepared for review by the appropriate
governmental authorities a subdivision plat (the “Plat”) consistent with the
Survey and depicting the Property to enable Sellers to convey the Property in
compliance with governmental requirements. The Plat and such easement or
Declaration will be recorded by Sellers at Sellers’ expense prior to Closing and
will be subject to the approval of Buyer, such approval not to be unreasonably
withheld, conditioned or delayed.

 



Page 5 of 18

 

 

4. Closing Conditions & Closing Documents.

 

(a) Buyer’s Closing Conditions. Buyer’s obligation to proceed with the Closing
is subject to the satisfaction of each of the following conditions:

 

(i) Sellers delivering a certificate at Closing reaffirming its representations
and warranties as of Closing.

 

(ii) Sellers have delivered the items set forth in Section 5.

 

(iii) No material adverse change in the condition of the Property has occurred
between the expiration of the Inspection Period and the Closing Date and remains
uncured.

 

(iv) Buyer received a commitment to issue an ALTA owner’s title insurance policy
issued by Escrow Agent, as Title Agent, in the form promulgated in Florida (the
“Title Policy”) in the amount of the total Purchase Price, committing to insure
fee simple, indefeasible title to the Property in Buyer, subject only to the
Permitted Encumbrances. To the extent necessary, Sellers shall cooperate with
Buyer for Buyer to obtain such endorsements to the Title Policy as Buyer may
request.

 

(v) During the Inspection Period, Buyer has consummated its Property financing
arrangements with its lender(s) on terms acceptable to Buyer in its sole
discretion.

 

(vi) Seller shall have provided evidence satisfactory to Buyer in its sole
discretion of the Declaration and any final non-appealable Plat necessary or
required to enable Sellers to convey the Property in compliance with
governmental requirements.

 

(vii) The “Closing” under, and as defined in, the APA occurs simultaneously
herewith.

 

(b) Sellers’ Closing Conditions. Sellers’ obligation to proceed with the Closing
is subject to the satisfaction of each of the following conditions:

 

(i) Buyer delivering a certificate at Closing reaffirming its representations
and warranties contained in this Agreement as of Closing.

 

(ii) The Purchase Price and any additional balance to close as shown on the
signed closing statement is deposited by wire transfer with Escrow Agent.

 

(iii) The “Closing” under, and as defined in, the APA occurs simultaneously
herewith.

 

Upon closing, all of the Closing Conditions shall be considered satisfied or
waived.

 

5. Closing Documents. At the Closing, Sellers shall execute and deliver the
following documents to Buyer:

 

(a) Deed. A special warranty deed in form reasonably satisfactory to Buyer (the
“Deed”) vesting title to the Land in Buyer free and clear of any and all liens
and encumbrances (except for Permitted Encumbrances, if any), and upon request
of Buyer, a quit claim deed to the legal description from the Survey. In
addition, a Quitclaim Assignment of personal property as described in Section 1
of this Agreement.

 



Page 6 of 18

 

 

(b) Affidavits. An owner’s affidavit in a form acceptable to Buyer and Escrow
Agent’s title underwriter affirming that there are no outstanding possessory
rights, liens or rights to claim liens against the Property. An affidavit in a
form complying with law that Sellers is not a “foreign person” under, and as
defined in, the Foreign Investment in Real Property Tax Act. Any other
affidavits required or reasonably requested by Buyer’s title insurer.

 

(c) IRS Documents. An IRS Form 1099 and tax certificates.

 

(d) Settlement Statement. Settlement statement prepared in accordance with the
allocations contained in Section 2 hereof.

 

(e) Broker Lien Waiver. Broker lien waivers.

 

(f) Evidence of Authority. Any and all documents reasonably requested by the
Escrow Agent or required by this Agreement to confirm that this transaction and
the parties executing such documents are fully authorized and empowered to so
act.

 

(g) Sellers’ and Buyer’s Certificate. A certificate executed by Sellers and
Buyer stating that, as of the Closing Date, each of their representations and
warranties set forth in this Agreement are true and correct.

 

(h) Closing Documents. Such other documents as may be reasonably required by
Buyer or Title Agent, including a bill of sale for property related to the
Property and certificate to Buyer that all of Sellers’ representations and
warranties herein are true and correct as of the Closing Date, a blanket
quitclaim assignment in form reasonably acceptable to Buyer of all warranties
and guaranties pertaining to the Property, all assignable governmental and other
licenses and permits affecting the Property and an assignment in form reasonable
acceptable to Buyer of any management or service agreements that Buyer has
elected to assume to the extent applicable. Evidence satisfactory to Buyer of
termination of any and all leases with tenants which have rights of possession
of all or any portion of the Property. In addition, Buyer shall execute a
Buyer’s Affidavit as may be required by Title Agent for the issuance of a loan
policy and Sellers and Buyer shall sign a mutually acceptable Closing Memorandum
as prepared by Title Agent.

 

6. Sellers’ Representations & Warranties. Sellers represent and warrant as of
the Effective Date and as of the Closing Date that:

 

(a) Formation. Sellers are duly formed, validly existing, and in good standing
under the laws of the State of Florida and are duly qualified to transact
business in the city and county in which the Property is located.

 

(b) Authority. Sellers have the requisite legal power and authority to execute
and deliver this Agreement, to perform the obligations of Sellers hereunder, and
to consummate the transactions contemplated hereby, all of which have been duly
authorized and approved by all necessary action and for which no consent of any
person or governmental authority is required which has not been obtained, and no
filing with or other notification to any person or governmental authority is
required which has not been properly completed. This Agreement constitutes the
valid and legally binding obligation of Sellers, enforceable in accordance with
its terms, subject only to the application of the Bankruptcy Code of the United
States and any other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, fraudulent
conveyance or transfer, suspension of payments, or similar state or federal law
from time to time in effect affecting the rights of creditors generally.

 



Page 7 of 18

 

 

(c) Conflicts. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby does not and does not contravene,
conflict with, or result in any violation of or default under any provision of
the organizational documents of Sellers, or any resolution adopted by or on
behalf of Sellers, or any mortgage, indenture, lease, membership agreement, loan
or credit agreement, or other contract, applicable law, or governmental approval
applicable to Sellers. No governmental approval is required on the part of
Sellers in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby. The execution, delivery,
and performance of this Agreement by Sellers does not require the consent of any
creditor of Sellers or of any other person, other than such consents as have
been, or prior to the Closing will be, obtained.

 

(d) Proceedings. There are no attachments, executions, assignments for the
benefit of creditors, receiverships, conservatorships or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other debtor relief
laws contemplated or filed by Sellers or pending against Sellers or the
Property. There are no actions, suits, claims, proceedings or causes of action
which are pending or, to Sellers’ knowledge, have been threatened or asserted
against, or are affecting, Sellers or the Property or any part thereof in any
court or before any arbitrator, board or governmental or administrative agency
or other person or entity which might have an adverse effect on the Property or
any portion thereof on Buyer’s ability to operate a full-service motor vehicle
sales, service and repair facility on the Property from and after the date
hereof.

 

(e) Property Rights. Sellers owns fee title to the Property free and clear of
all liens and encumbrances (except the Permitted Encumbrances), Sellers have no
knowledge of any pending condemnation or annexation or similar proceeding
affecting the Property or any portion thereof, and Sellers have not received any
written notice, nor has any knowledge, that any such proceeding is contemplated.
The Property is not burdened by any obligation for contribution of money or
property to or participation in any road development or completion project or to
bear any share of the cost of any road or other offsite improvement. Except for
the right of Buyer to acquire the Property pursuant to this Agreement, no other
person, firm or entity has any right to acquire all or any portion of the
Property or any interest therein. There are no leases, licenses or other
occupancy agreements affecting the Property that will not be terminated by the
Closing Date. Except as set forth in the APA, there are no management or service
agreements affecting the Property. The Property has full and free access to and
from public highways, streets and roads and there is no pending or threatened
action which would result in the termination or impairment of such access.
Sellers shall not encumber or consent to the further encumbrance of the
Property, or any portion thereof, during the term of this Agreement.

 



Page 8 of 18

 

 

(f) Taxes. Sellers have duly filed all foreign, federal, state, county and local
income, excise, sales, property, withholding, unemployment, social security,
franchise, license, information returns and other tax returns and reports, or
appropriate and permitted extensions thereto, required to be filed by it to the
date hereof with respect to itself or the Property. Each such return is true,
correct, and complete in all material respects, and Sellers have paid all taxes,
assessments, amounts, interest and penalties due to the applicable governmental
authority. Sellers have no liability for any taxes, assessments, amounts,
interest or penalties of any nature whatsoever other than those for which
Sellers have created sufficient reserves or made other adequate provision. No
governmental authority is now asserting or threatening to assert any deficiency
or assessment for additional taxes, interest, penalties or fines with respect to
Sellers or the Property.

 

(g) Compliance. Sellers have no knowledge of any violations of any all
applicable laws, rules and regulations (including all worker safety and all
Environmental Laws, as hereinafter defined), restrictive covenants, applicable
zoning and other laws, ordinances, regulations and building codes, and the
Sellers have not received any notice of any violation thereof which has not been
cured. To Sellers’ knowledge, Sellers have all certificates of occupancy,
permits and other governmental consents necessary to own and operate the
Property for its current use.

 

(h) Litigation. There are no actions, suits or legal proceedings pending, or, to
the knowledge of Sellers threatened, against or affecting Sellers or the
Property which might adversely affect the power or authority of Sellers to carry
out the transactions to be performed by Sellers hereunder.

 

(i) Environmental. Sellers (i) have not received written notice from any
governmental authority alleging a violation of any Environmental Laws that are
applicable to the Property, (ii) has complied in all material respects with all
Environmental Laws that are applicable to the Property, and has obtained and has
been in compliance in all material respects with all required governmental
environmental permits with respect to the Property, and (iii) has neither caused
or permitted unauthorized storage, treatment, discharge or disposal of Hazardous
Materials on the Property, except in compliance in all material respects with
applicable Environmental Laws. “Environmental Laws” means any federal, state or
local statute, ordinance, rule or regulation relating to the existence, cleanup,
removal and/or remedy of contamination on property, the protection of the
environment from spilled, emitted, discharged, discarded, deposited or emplaced
Hazardous Materials, the generation, use, transport, storage, handling,
disposal, removal or recovery of Hazardous Materials, and the exposure to
hazardous, toxic, or other substances determined by law to be harmful,
including, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), The Toxic Substances Control Act, The Clean
Air Act, and the Resource, Conservation and Recovery Act of 1976; and the term
“Hazardous Material” means any “hazardous substance,” as defined by §101(14) of
CERCLA.

 

(j) Improvements. Sellers have no knowledge of any defects in the physical
condition of the improvements or fixtures on the Property (including structural
elements, mechanical systems, plumbing, electric, fire protection, mold, roofs,
fences, paving, parking, sidewalks, utilities, drainage and erosion control),
such improvements and fixtures are in good operating condition and repair
(reasonable wear and tear excluded) and have been maintained, there exists no
“deferred maintenance” or outstanding “short-term capital expenditures” (as
those terms are defined by the American Society of Testing Materials), all
water, sewer, gas, electric, telephone, drainage, and other utilities required
by applicable law or necessary for the current or planned operation of the
Property by Sellers have been installed and connected pursuant to valid permits,
such utilities are sufficient to service the Property for the business conducted
thereon by Sellers. Sellers have no knowledge of any existing code violations.

 



Page 9 of 18

 

 

(k) Foreign Person. Sellers are not a “foreign person” under, and as defined in,
Section 1445(f)(3) of the Internal Revenue Code, as amended from time to time,
and at Closing Sellers shall furnish Buyer an affidavit confirming same.

 

(l) Contractors. No work has been performed by Sellers or Sellers’ agents,
contractors or subcontractors, nor is there any work in progress at the Property
and no materials have been delivered to the Property by or for Sellers which
might provide the basis for a mechanic’s, materialmen’s or other lien against
any part of the Property.

 

(m) Anti-Terrorism. Sellers are not acting, directly or indirectly for, or on
behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in this transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.

 

(n) Brokers. Except as provided in the APA, all negotiations relating to this
Agreement and the transactions contemplated hereby and thereby have been carried
on without the participation of any person acting on behalf of Sellers in such
manner as to give rise to any valid claim against Buyer for any brokerage or
finder’s commission, fee, expense, or similar compensation.

 

(o) Accuracy & Disclosure. To Sellers’ knowledge, all information given to Buyer
by or on behalf of Sellers and pertaining to the Property or the operations
thereon is true and correct in all respects, and fully and accurately depicts
the matters set forth therein. No representation or warranty made by Sellers in
this Agreement, or in any statement, certificate, or other instrument furnished
to Buyer pursuant hereto, or in connection with the transactions contemplated
hereby, contains (or will contain, when furnished) any untrue statement of a
material fact or omits (or will omit, when furnished) a material fact necessary
to make the statements herein or therein not misleading.

 

As used in this Agreement, the phrases “knowledge of Sellers” or “Sellers’
knowledge” means the knowledge of William B. Fuccillo, Sr. All representations
and warranties contained herein and any indemnification obligations survive for
a period of one (1) year from the Closing Date. Notwithstanding anything to the
contrary set forth in this Agreement, William B. Fuccillo, Sr., shall have no
personal liability whatsoever to Buyer pursuant to this Agreement with respect
to matters set forth in this Agreement or any of Seller’s representations and/or
warranties herein being or becoming untrue, inaccurate, or incomplete.

 



Page 10 of 18

 

 

7. Condemnation & Casualty.

 

(a) Condemnation. If, prior to the Closing, all or any part of the Property is
taken, or Buyer or Sellers receive notice that all or any part of the Property
may be taken, in the exercise of the power of eminent domain, upon written
notice to Sellers given within ten (10) days after Buyer receives written notice
of such taking, Buyer may terminate this Agreement and, in such event, Sellers
and Buyer will have no further rights or obligations hereunder to the other and
Buyer will be entitled to a refund of the Earnest Money. Otherwise, if prior to
the Closing Date any part of the Property will have been taken, or Buyer or
Sellers receive notice that all or any part of the Property may be taken, in the
exercise of the power of eminent domain by any governmental or private
authority, this Agreement will remain in full force and effect and at Closing,
Sellers shall assign, transfer and set over to Buyer all of the right, title and
interest of Sellers in and to any awards that have been or that may thereafter
be made for such taking. If Sellers have received payment of any such awards
prior to Closing, then such amounts will be credited against the Purchase Price.
In any event, if any of the Improvements are affected by such condemnation
proceeding, then Sellers shall expeditiously and timely undertake to restore
such Improvements to a condition reasonably acceptable to Buyer. Buyer will have
the right to approve all plans, specifications, time periods and the contractor
performing any such work.

 

(b) Casualty. If, prior to the Closing, all or any part of the Property is
damaged or destroyed by fire or other casualty, upon written notice to Sellers
given within ten (10) days after Buyer receives written notice of such casualty,
Buyer may terminate this Agreement and, in such event, Buyer and Sellers will
have no further rights or obligations hereunder to the other and Buyer will be
entitled to a refund of the Earnest Money. If Buyer does not elect to terminate
this Agreement as aforesaid, then this Agreement will remain in full force and
effect and at Closing, Sellers shall assign, transfer and set over to Buyer all
of the right, title and interest of Sellers in and to any proceeds that have
been or that may thereafter be made for such casualty. If Sellers have received
payment of any such proceeds prior to Closing, then such amounts will be
credited against the Purchase Price, to the extent not used for restoring or
repairing the Improvements. In any event, if any of the Improvements are
affected by such casualty, then Sellers shall expeditiously and timely undertake
to restore such Improvements to a condition reasonably acceptable to Buyer.
Buyer will have the right to approve all plans, specifications, time periods and
the contractor performing any such work.

 

8. Mutual Indemnification. This Section 8 survives for the period of time
specified in Section 6.

 

(a) Indemnification of Buyer. Sellers shall indemnify Buyer, its successors and
assigns and their respective owners, partners, officers, directors, employees
and agents from any and all claims, liabilities, damages, penalties, loss, cost
or expense any of them may incur, including reasonable attorneys’ fees, incident
to, resulting from, or any way arising out of the ownership or operation of the
Property on or prior to Closing, including any and all claims, liabilities,
damages, penalties, loss or expense incurred, resulting from, or in any way
arising out of environmental contamination or any injury to persons or damage to
property happening or occurring in, on or about the Property in connection with
the operation of the Property on or prior to the Closing.

 

(b) Indemnification of Sellers. Buyer shall indemnify Sellers and hold Sellers
harmless from any and all claims, liabilities, damages, penalties, loss, cost or
expense incurred by Sellers, including reasonable attorneys’ fees, incident to,
resulting from, or any way arising out of the ownership or operation of the
Property after the Closing, including any and all claims, liabilities, damages,
penalties, loss or expense incurred, resulting from, or in any way arising out
of any injury to persons or damage to property happening or occurring in, on or
about the Property in connection with the operation of the Property after the
Closing. In addition, Buyer’s obligations under this provision shall include any
and all claims, liabilities, damages, penalties, loss, cost or expense incurred
by Sellers, including reasonable attorneys’ fees, incident to, resulting from,
or any way arising out of the Buyer’s inspections made by Buyer and Buyer’s
agents and representatives, which obligations survive termination of this
Agreement.

 



Page 11 of 18

 

 

(c) Settlement of Claims. As used in this Section 8, the term “Indemnitor”
refers to the Party from whom indemnification is sought and the “Indemnified
Party” refers to the Party seeking indemnification. If any claim that is covered
by this Section 8 is made against an Indemnified Party, the Indemnified Party
shall give prompt written notice of such claim (the “Indemnity Notice”) to the
Indemnitor within the survival period as set forth in this Agreement. Failure to
give or delay in giving the Indemnity Notice will not relieve the Indemnitor of
its obligation to indemnify unless, and to the extent that, the Indemnitor is
materially prejudiced by the failure or delay.

 

(d) Defense & Settlement.

 

(i) Upon receipt by the Indemnitor of the Indemnity Notice, the Indemnitor shall
defend the claim, and all expenses (including attorneys’ fees) incurred in
connection therewith will be paid by the Indemnitor, and shall notify the
Indemnified Party of its intention to defend within ten days after receipt of
notice. The Indemnified Party will have the right to be represented by counsel
at its own expense in any defense. If the Indemnitor defends the claim, the
Indemnitor will have the exclusive right to settle any such matter, either
before or after the initiation of litigation, at such time and upon such terms
as it deems fair and reasonable, provided that the Indemnitor, except with the
consent of the Indemnified Party, shall not consent to entry of judgment or
enter into any settlement that involves injunctive relief against the
Indemnified Party or does not include an unconditional release by the claimant
to the Indemnified Party from all liability in respect to such matter.

 

(ii) If a claim under this Section is not defended by the Indemnitor and the
claim is determined favorably to the Indemnified Party, the Indemnified Party
shall give notice to the Indemnitor of the amount of the expenses (including
reasonable attorneys’ fees) incurred with respect to such claim, and the
Indemnitor shall remit such amount to the Indemnified Party promptly. If such
claim is finally determined adversely to the Indemnified Party or if the
Indemnified Party compromises the claim, the Indemnified Party shall give notice
to the Indemnitor of the amount of such claim as finally determined or
compromised (including the amount of the Indemnified Party’s costs and interest
with respect thereto and attorneys’ fees, if applicable), and the Indemnitor
shall remit such amount to the Indemnified Party promptly. References herein to
costs and attorneys’ fees will also include all costs and attorneys’ fees
incurred in appeals.

 



Page 12 of 18

 

 

9. Default.

 

(a) Buyer’s Default. If Buyer breaches this Agreement prior to Closing and fails
to cure such breach within ten (10) days after receiving written notice from
Sellers thereof, Sellers’ and Principal’s sole right and exclusive remedy is to
either (i) terminate this Agreement by giving written notice thereof to Buyer
and then Sellers will be entitled to the Earnest Money deposit as liquidated
damages in full settlement of any and all claims, remedies or causes of actions
against Buyer under this Agreement, including the remedy of specific performance
and other forms of equitable relief; or (ii) within ninety (90) days of Sellers’
initial notice of default, pursue an action in equity against Buyer for the
specific performance by Buyer of the terms and provisions of this Agreement. The
Parties acknowledge that it is impossible to estimate more precisely the damages
which might be suffered by Sellers and Principal upon Buyer’s default. Sellers’
and Principal’s retention of said Earnest Money pursuant to Section 9(a)(i) is
intended not as a penalty, but as full liquidated damages. The right to receive
and retain the Earnest Money as full liquidated damages is Sellers’ and
Principal’s sole and exclusive remedy in the event of default hereunder by
Buyer, except for Sellers’ remedies for Buyer’s uncured breach pursuant to
Sections 8(b), and 10(h), which shall survive termination.

 

(b) Sellers’ Default. If Sellers breach this Agreement prior to Closing and fail
to cure such breach within ten (10) days after written notice from Buyer, then
Buyer may (i) within ninety (90) days after Buyer’s initial notice of default,
pursue an action in equity against Sellers for the specific performance by
Sellers of the terms and provisions of this Agreement, and (if specific
performance fails)/or (ii) terminate this Agreement by giving written notice of
such termination to Sellers and receive a full refund of the Earnest Money
(including interest accrued thereon) without prejudice to Buyer’s right to
recover Buyer’s actual damages.

 

(c) Cross Default. A default by “Buyer” or a default by “Sellers” or “Principal”
under, and as defined in, the APA will be deemed to be a default hereunder by
Buyer or Sellers, respectively, and termination of the APA will automatically
terminate this Agreement.

 

10. Miscellaneous.

 

(a) Transaction & Enforcement Costs. Each Party shall bear all costs and
expenses, including legal and accounting fees, incurred in connection with this
Agreement and the transactions contemplated hereby, and shall pay such costs and
expenses whether or not the Closing occurs. Upon any litigation between or among
the Parties to enforce any provisions or rights hereunder, the unsuccessful
Party shall pay to the successful Party therein all costs and expenses expressly
including reasonable attorneys’ fees and court costs incurred therein by such
successful Party, which costs, expenses and attorneys’ fees will be included in
and as a part of any judgment rendered in such litigation.

 

(b) Notices. All notices and other communications provided for hereunder must be
in writing, unless otherwise specified, and will be deemed to have been duly
given if delivered personally, via facsimile with receipt confirmation, via
Federal Express or other nationally recognized courier, or mailed, registered or
certified mail, postage prepaid, to the addresses on the signature pages hereof
or at such other addresses as a Party may designate from time to time in
writing. Notices and communications may also be given by electronic mail to the
electronic mail addresses of the Parties set forth below. Any and all notices
will be effective upon receipt or refusal to accept delivery. Notices on behalf
of either Party may be given by the attorneys representing such Party.

 



Page 13 of 18

 

 

(c) 1031 Exchange. If a Party desires to effect a tax-deferred exchange in
connection with the conveyance of the Property, the other Parties shall
cooperate in affecting such exchange; provided, that the exchanging Party shall
be responsible for all additional costs associated with such exchange, and
provided further, that the non-exchanging Parties shall not assume any
additional liability or be responsible for any costs with respect to such
tax-deferred exchange. The Parties shall execute such additional documents, at
no cost to the non-requesting Party, as may be required to give effect to this
provision.

 

(d) Escrow Agent. Escrow Agent shall perform Escrow Agent’s duties pursuant to
this provision. The duties of Escrow Agent are purely ministerial and are
limited to the safe keeping and disposition of the Earnest Money pursuant to
this Agreement. Escrow Agent shall not be deemed to have knowledge of any matter
unless and until Escrow Agent receives actual written notice thereof, and Escrow
Agent shall not be charged with constructive notice whatsoever. In the event
Escrow Agent is uncertain as to its duties, or receives instructions or demands
which, in its sole opinion, are conflicting or in violation of any provision of
this Agreement, then Escrow Agent is entitled to refrain from taking any action
until it is directed in writing by Sellers and Buyer (and, at Escrow Agent’s
sole discretion, consented to by any third persons) or by final order or
judgment of a court of competent jurisdiction, or Escrow Agent may deposit the
Earnest Money with the Clerk of the Circuit Court of Lee County, Florida and
upon notifying Seller and Buyer of that action, all obligations and liability on
the part of Escrow Agent immediately and fully terminates except to the extent
of accounting for the Earnest Money delivered out of escrow. Escrow Agent may
resign as Escrow Agent at any time upon delivery of ten (10) days written notice
to the Parties. Escrow Agent is not liable to any Party, entity, or person for
any reason unless Escrow Agent willfully, purposefully and wrongfully breaches
the terms of this Agreement in the misdelivery of the Earnest Money. The
Parties, jointly and severally, hereby agree to indemnify, defend, and hold
Escrow Agent free and harmless from and against any and all claims, liabilities,
damages, fees, charges, costs, expenses, penalties, losses, actions, suits, or
proceedings at law or in equity, of any kind or nature, which Escrow Agent
incurs, may incur, or with which it may be threatened directly or indirectly,
arising solely from Escrow Agent acting as Escrow Agent under this Agreement,
including, without limitation, costs, reasonable attorneys’ fees at trial and
appellate levels or bankruptcy proceedings, and Escrow Agent shall have a lien
on and right of set-off against any property or money held in escrow for the
foregoing indemnification. The Parties acknowledge and agree that Escrow Agent
is also Sellers’ legal counsel, and Title Agent. Buyer acknowledges and agrees
that even if there are certain charges on the Closing Statement such as a
closing fee, escrow fee, title search fee, title insurance premium, document
preparation, or other charges payable to Escrow Agent by Buyer, the Escrow Agent
is performing those services on behalf of Sellers incident to the issuance of a
title insurance policy in favor of Buyer, and not as Buyer’s legal counsel.
Sellers and Buyer are aware that the Federal Deposit Insurance Corporation
(FDIC) coverages apply to a maximum amount of $250,000.00 per depositor.
Further, Sellers and Buyer do not, and will not, hold Escrow Agent liable for
any loss of the Earnest Money or any portion of the Earnest that arises from
bank failure or error, insolvency or suspension, or any other situation or event
which falls under FDIC coverages.

 



Page 14 of 18

 

 

(e) Integration; Amendments & Time. This Agreement and the APA contain the
entire understanding between the Parties and supersede any prior understanding
and agreements between them respecting the subject matter of this Agreement
(including that certain letter agreement between Buyer and the APA sellers dated
August 21, 2020). Any modification or amendment of this Agreement must be in
writing and executed by each Party. Time is of the essence in this Agreement,
and all of the terms, covenants and conditions hereof. If the last day to
perform under a provision of this Agreement or the final day of any period
(e.g., Inspection Period) falls on a Saturday, Sunday, or legal holiday, the
time for performance or the period is extended until the end of the next day
which is not a Saturday, Sunday, or legal holiday.

 

(f) Interpretation & Administration. The Parties shall do all acts and execute
all documents required to carry out the terms of this Agreement and to act in
good faith with respect to the terms and conditions contained herein. All
captions and headings contained in this Agreement are for convenience of
reference only and will not be construed to limit or extend the terms or
conditions of this Agreement. The words “include”, “includes”, “included”,
“including” and “such as” do not limit the preceding words or terms and will be
deemed to be followed by the words “without limitation”. All pronouns and any
variations thereof refer to the masculine, feminine or neuter, singular or
plural, as the context may require. All terms defined in this Agreement in their
singular or plural forms, have correlative meanings when used herein in their
plural or singular forms, respectively. Each Party and its counsel have reviewed
this Agreement and the rule of construction that any ambiguities are to be
resolved against the drafter will not be employed in the interpretation of this
Agreement or any amendments or exhibits hereto. This Agreement may be executed
in one or more counterparts and delivered electronically or via facsimile, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. This Agreement is binding upon and inure to the benefit of the
Parties, their successors and assigns. Buyer may assign or otherwise transfer
all of Buyer’s rights, obligations and benefits hereunder to any creditor in a
sale-leaseback or similar financing transaction or to any entity owned or
controlled by, or under common control with, Buyer without Sellers’ consent. If
any provision of this Agreement is inoperative or unenforceable for any reason,
such circumstance will not have the effect of rendering the provision in
question inoperative or unenforceable in any other case or circumstance, or of
rendering any other provision or provisions herein contained invalid,
inoperative, or unenforceable to any extent whatsoever. The invalidity of any
one or more phrases, sentences, clauses, paragraphs, or sections of this
Agreement will not affect the remaining portions of this Agreement. Sections 8,
9 and 10 of this Agreement will survive the expiration and termination of this
Agreement and remain in full force and effect after its termination or
expiration. No failure or delay by any Party to enforce any right specified
herein will operate as a waiver of such right, nor will any single partial
exercise of a right preclude any further or later enforcement of the right.

 

(g) Applicable Law; Venue. This Agreement is governed by and construed and
enforced in accordance with the internal laws and judicial decisions of the
State of Florida without regard to conflict of law provisions thereof. Any
litigation, action or proceeding arising out of or relating to this Agreement
must be held exclusively in any Florida state or Federal court. Each Party
hereby waives any objection which it might have now or hereafter to the venue of
any such litigation, action or proceeding, submits to the sole and exclusive
jurisdiction of any such court and waives any claim or defense of inconvenient
forum.

 



Page 15 of 18

 

 

(h) Confidentiality. APA Section 16(b) is incorporated herein, mutatis mutandis.

 

(i) Radon Gas Notice. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit pursuant to Florida Statutes Section 404.056(8).

 

[Balance of Page Blank]

 

IN WITNESS WHEREOF, the Parties executed and delivered this Agreement as of the
Effective Date.

 

WBF Florida Properties, LLC and WBF Florida Properties III, LLC, Florida limited
liability companies, as Sellers   LMP Automotive Holdings, Inc., a Delaware
corporation, as Buyer           By:                          By:
                             William B. Fuccillo, Jr., a manager of both     Sam
Tawfik, Chief Executive Officer             Notice Address:     Notice Address:
  c/o Robert Scalione, Esq.     601 N. State Road 7   217 S. Saline St., 7th
Floor     Plantation, FL 33179   Syracuse, NY  13202     sam@lmpmotors.com  
RScallione@melvinlaw.com     richard.aldahan@lmpmotors.com          

 

Copy to: Anthony G. Gargano, P.A.   Copy to: Nolen, PLLC   2240 W. First Street
    6000 Monroe Road, Suite 350   Fort Myers, FL  33901     Charlotte, NC 28212
  TGargano@garganolaw.com     Brian.Nolen@NolenPLLC.com

 



Page 16 of 18

 

 

EXHIBIT A

 

Cape Coral Property

 

Owner: WBF Florida Properties, LLC

 

Purchase Price Allocation: $13,100,000.00

 

Main Parcel: 10.8 acres

Adjacent Parcel 9.77 acres

 

Legal Descriptions: To be updated upon completion of the Survey.

 

Current Parcel Numbers: 12-44-23-C4-0070B.0010 [Dealership]  
12-44-23-C4-03605.0090 [Excess Land]   12-44-23-C4-03605.0010 [Excess Land]  
12-44-23-C4-03605.0020 [Excess Land]   12-44-23-C4-03596.0100  [Secondary
Service Area]   12-44-23-C3-03596.0210  [Excess Land]

 

Port Charlotte Property

 

Owner: WBF Florida Properties III, LLC

 

Portion of Parcel No. 402103126001 south of Huge Boulevard owned by Sellers. See
attached depiction of Port Charlotte Property.

 

Purchase Price Allocation: $16, 800,000.00 – Dealership 26.30 acres

 

Purchase Price Allocation: $3,200,000.00 – Excess Land 11 acres

 

Legal Descriptions to be updated upon completion of the Survey.

 

The Port Charlotte Property does not include any property north of Huge
Boulevard.

 



Page 17 of 18

 

 

ESCROW RECEIPT

 

WBF FLORIDA PROPERTIES, LLC & WBF FLORIDA PROPERTIES III, LLC

Real Estate Contract

 

Escrow Agent agrees to be bound by the Real Estate Contract and acknowledges
receipt of:

 

☐A. Completely executed copies of the Real Estate Contract on September __,
2020;

 

☐B. Earnest Money in the amount of $1,500,000.00 in the form of wire transfer on
September __, 2020.

 

The effective date of the Real Estate Contract is the first date on which Escrow
Agent was in possession of both items described above, and thus, such date is
September __, 2020 (the “Effective Date”).

 

Escrow Agent:

Anthony J. Gargano, P. A.

2240 West First Street, Suite 105

Fort Myers, FL 33901

e-mail: tgargano@garganolaw.com

 

By:       Anthony J. Gargano, President  

 

Escrow Agent acknowledges having reviewed this Real Estate Contract and agrees
to be bound by those provisions thereof which pertain to Escrow Agent and its
duties thereunder.

 

 

Page 18 of 18



 

